Citation Nr: 1400902	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-48 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis with toenail onychomycosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from August 1979 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This decision granted service connection for tinea pedis with toenail onychomycosis and assigned a zero percent (non-compensable) disability rating effective August 14, 2006.  In addition, this decision denied claims of entitlement to service connection for hypertension, toxicity, fallen arches, hair loss, heel spurs, dizziness, vomiting and headaches.  

In July 2008, VA received a notice of disagreement from the Veteran regarding the non-compensable evaluation assigned for her toenail condition as well as the denial of service connection for hypertension, headaches and dizziness.  Following a November 2009 statement of the case, however, the Veteran indicated in her appeal to the Board (VA Form 9) that she only desired to appeal the issue of tinea pedis with toenail onychomycosis to the Board.  As such, this is the only issue remaining on appeal.  

In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Jackson, Mississippi.  A written transcript of this hearing has been associated with the record.  

In addition to the Veteran's paper claims file, an electronic paperless file (Virtual VA) also is associated with this claim.  A review of Virtual VA reveals documents that are duplicative of those already associated with her paper claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that her service-connected tinea pedis with toenail onychomycosis is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes that the Veteran last was afforded a VA examination for her tinea pedis with onychomycosis in March 2009.  During her March 2011 Board hearing, the Veteran testified that, although this examination had been very thorough, her service-connected tinea pedis was worse than it had been at this examination.  A review of the March 2009 examination report appears to support this contention.  It was noted at that time that the Veteran's condition did not cause any impairment in her activities of daily living or her employability.  The Veteran testified before the Board in March 2011 that she experienced occupational impairment, including having missed some 4 to 5 weeks of work due to treatment for her foot condition, since her March 2009 VA examination.  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since her most recent VA examination in March 2009, the Board finds that, on remand, she should be scheduled for updated VA examination to determine the current nature and severity of her service-connected tinea pedis with toenail onychomycosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The Veteran also testified before the Board in March 2011 that she received treatment from a private physician with the Madison Foot Clinic and this physician had concluded that she would benefit from the permanent removal of her toenails.  The most recent treatment record from the Madison Foot Clinic is dated in March 2011.  The Board finds that, on remand, VA should take all reasonable steps necessary to obtain any treatment record from the Madison Foot Clinic dated since March 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for her service-connected tinea pedis with toenail onychomycosis since her separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any treatment records dated since March 2011 that may be available from Madison Foot Clinic.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected tinea pedis with toenail onychomycosis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether the Veteran's service-connected tinea pedis with toenail onychomycosis is manifested by any scarring of the feet, as well as the percentage of the entire body affected or exposed areas of the body affected.  The examiner also should state whether systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for treatment, and if so, the total duration of any such treatment in the past 12 months.  The examiner finally should describe any functional impairment experienced by the Veteran due to her service-connected tinea pedis with toenail onychomycosis.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

